TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00648-CV



      Gilbert J. Rodriguez, Individually, and as Independent Executor of the Estate of
                  Evangelina G. Rodriguez, Ellien Rodriguez Navarro, and
                          Mollie Rodriguez Ahlbrand, Appellants

                                                 v.

                    Francisco Munoz and Liliam Flores Munoz, Appellees



                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-13-001785, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Gilbert J. Rodriguez, Individually, and as Independent Executor of the

Estate of Evangelina G. Rodriguez, Ellien Rodriguez Navarro, and Mollie Rodriguez Ahlbrand

have notified this Court that they no longer wish to pursue this appeal and have filed an unopposed

motion to dismiss it. Counsel for appellants states that he has conferred with counsel for appellees,

Francisco Munoz and Liliam Flores Munoz, who do not oppose this motion.

               We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: February 20, 2015